In a small claims assessment review proceeding pursuant to Real Property Tax Law article 7, the petitioner appeals from an order of the Supreme Court, Suffolk County (Werner, J.), dated December 15, 1994, which granted the Town of Southampton’s motion to dismiss the petition.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the petition is reinstated.
The Supreme Court erred in granting the motion of the Town of Southampton (hereinafter the Town) to dismiss the petition on the grounds that the underlying complaint seeking review of the petitioner’s assessment had not been timely filed with the Town’s Board of Assessment Review. The "third Tuesday in May” deadline established by Suffolk County Tax Act § 5 (L 1990, ch 611), is void as it is inconsistent with Real Property Tax Law § 524 (1) (see generally, Lifland v Board of Assessors, 227 AD2d 452; see also, RPTL 528). Since the petitioner’s tax complaint was timely filed prior to the fourth Tuesday in May, the petition is reinstated (see, RPTL 524 [1]). Miller, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.